Case 1:18-cv-00632-RJJ-PJG ECF No. 82, PageID.664 Filed 01/28/21 Page 1 of 1




                 UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF MICHIGAN
                           MINUTES

     Case Number              Date                  Time                Judge

   1:18-cv-00632-RJJ        1/28/2021         3:08 - 3:20 PM        Phillip J. Green

                             CASE CAPTION

                            Heykoop v. White et al

                             APPEARANCES
     Attorney:                                      Representing:
 John Seamus Brennan                    Plaintiff

 Mark E. Donnelly                       Defendants White and McIntire

                              PROCEEDINGS

 NATURE OF HEARING:

 Status Conference held via Zoom; Amended CMO to issue.




                       Proceedings Digitally Recorded
                         Deputy Clerk: A. Doezema
